UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7055



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ANTOINE TEAR GILES,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:04-cr-184-1-WLO; 1:05-cv-00909-WLO)


Submitted: October 31, 2006                 Decided:   November 6, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antoine Tear Giles, Appellant Pro Se.     Angela Hewlett Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Antoine Tear Giles seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2255 (2000) motion.              The order is

not   appealable    unless   a   circuit    justice   or    judge    issues     a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).     A   prisoner   satisfies      this    standard    by

demonstrating      that   reasonable     jurists   would     find    that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).             We have

independently reviewed the record and conclude that Giles has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.*             We dispense with oral

argument because the facts and legal contentions             are    adequately




      *
      We decline to consider Giles’ ineffective assistance claims
or his challenges to the enhancements to his sentence, raised for
the first time on appeal. See Muth v. United States, 1 F.3d 246,
250 (4th Cir. 1993).

                                   - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -